Citation Nr: 9917185	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel




INTRODUCTION

The veteran had active service from February 1958 to March 
1974.  In a September 1979 rating decision, the Huntington, 
West Virginia Regional Office (RO) granted service connection 
for hemorrhoids and assigned a noncompensable rating, 
effective from December 1978.  This appeal arises from a 
February 1994 rating decision of the RO, which denied a 
compensable rating for hemorrhoids and a total disability 
rating based on individual unemployability due to service 
connected disabilities.  In June 1997, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service connected hemorrhoids are 
manifested by complaints of occasional bleeding with 
constipation and occasional itching and irritation; clinical 
findings demonstrate an essentially normal rectal examination 
with a good degree of sphincter control.  

3.  The veteran's service connected disabilities of 
postoperative peptic ulcer disease with hiatal hernia and 
reflux, chronic sinusitis with a history of septoplasty and 
recurrent drainage with associated headaches, postoperative 
right inguinal hernia, hemorrhoids, and scar below the right 
knee do not prevent him from securing and following gainful 
employment.



CONCLUSIONS OF LAW

1.  The veteran's hemorrhoids are not compensable, according 
to regulatory criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (1998).  

2.  The veteran does not meet the requirements for a total 
disability rating based on individual unemployability due to 
service connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 
4.10, 4.15, 4.16, 4.19 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts with respect 
to the veteran's claims have been properly developed and that 
no further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

I.  Increased Rating for Hemorrhoids

In a September 1979 rating decision, the RO granted service 
connection for external hemorrhoids and assigned a 
noncompensable evaluation under Diagnostic Code 7336 of the 
VA's Schedule for Rating Disabilities (38 C.F.R. Part 4), 
effective from December 1978.  In a September 1993 rating 
decision, the RO determined that the veteran's hemorrhoids 
warranted no more than a noncompensable rating.  

In a statement received in November 1993, the veteran 
indicated that he was having difficulty with his hemorrhoids 
again.  

In January 1994, VA outpatient records dated from October 
1993 to January 1994 were received.  The records do not 
reference complaints of or treatment for hemorrhoids.  

VA records dated from February to March 1995 were received, 
reflecting that the veteran was hospitalized for prostate 
surgery.  A hospital report dated in February 1995 indicates 
that a rectal examination revealed external hemorrhoids.  

In September 1997, VA outpatient records dated from June 1995 
to December 1996 were received.  The records do not reference 
complaints of or treatment for hemorrhoids.  

On VA examination in November 1997, the veteran reported that 
he had a recurrence of the hemorrhoids in the previous year 
and that since then he had occasional bleeding when he was 
constipated.  The veteran denied having frequent fecal 
leakage which he had experienced prior to a hemorrhoidectomy 
approximately 10 years previous.  On examination, there was 
no evidence of fecal leakage, anemia, or fissures.  A rectal 
examination was within normal limits.  The stool was negative 
for occult blood.  The diagnoses were status post 
hemorrhoidectomy and recurrent hemorrhoids by history.  The 
examiner noted that there was some difficulty during the 
rectal examination as the hemorrhoids were thrombosed and 
that the only way to verify the presence or absence of 
uncomplicated hemorrhoids was by proctoscopy.  

On VA examination in July 1998, the veteran reported a two-
year history of hemorrhoids with occasional bleeding three to 
four times a year following bowel movements.  It was noted 
that the degree of sphincter control appeared to be good, 
with no history of fecal leakage or involuntary bowel 
movements.  It was reported that occasionally following a 
bowel movement the veteran's hemorrhoids would prolapse out 
and he would have to push them back into place.  The examiner 
noted that the veteran was currently using Preparation H 
occasionally for symptoms of itching or irritation.  On 
examination, there was no evidence of fecal leakage.  The 
"hymen" of the rectum and anus appeared to be of normal 
size.  There were no signs of anemia or fissures.  
Hemorrhoids could not be felt on rectal examination.  The 
stool was negative for occult blood.  The diagnoses included 
hemorrhoids.  

On an October 1998 examination request worksheet, the RO 
stated that the July 1998 VA examination did not include a 
proctoscopy as indicated by the VA examiner in November 1997.  
A subsequent VA examination report indicates that the veteran 
was contacted and that he declined a proctoscopy.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Although a disability must be viewed in relation to its whole 
history, the present level of disability is of primary 
concern in a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  Large or thrombotic external or 
internal hemorrhoids that are irreducible, with excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent evaluation.  External or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures warrant a 20 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.     

In this case, the veteran's service connected hemorrhoids are 
currently evaluated as noncompensable under Diagnostic Code 
7336.  In order to meet the criteria for an increased rating 
under Code 7336, there would have to be evidence of large or 
thrombotic hemorrhoids that were irreducible with excessive 
redundant tissue evidencing frequent recurrences.  Without 
providing a detailed description, a February 1995 VA hospital 
report notes that the veteran had external hemorrhoids.  On 
the two VA examinations conducted in 1997 and 1998, the 
veteran was diagnosed with recurrent hemorrhoids by history 
and hemorrhoids, respectively.  There was no indication that 
the veteran's hemorrhoids were large or irreducible.  In 
fact, the examiner stated that a rectal examination was 
essentially normal and that the only way to verify whether 
the veteran had uncomplicated hemorrhoids was by proctoscopy, 
which the veteran declined.  Further, the record does not 
show that the veteran has sought any treatment for 
hemorrhoids or that he has experienced frequent recurrences 
of the same.  On the 1997 VA examination report, the veteran 
reported a recurrence of hemorrhoids in the previous year 
only with occasional bleeding with constipation since then.  
On the 1998 VA examination, the veteran was noted to use 
medication occasionally for symptoms of hemorrhoids and that 
he had occasional bleeding three or four times a year with a 
bowel movement.  

Clearly, this disability picture shows that the veteran's 
hemorrhoids are no more than mild or moderate in degree and 
that it more nearly approximates the criteria for a 
noncompensable evaluation.  Based on a comprehensive review, 
the Board concludes that the weight of the evidence is 
against the claim for a compensable rating under Diagnostic 
Code 7336.  Accordingly, the veteran's increased rating claim 
is denied.  


II.  Total Disability Rating Based on Individual 
Unemployability 
Due to Service Connected Disabilities

In a statement received in November 1993, the veteran 
indicated that he has not been able to work since November 
1981.  He stated that he now had an enlarged prostate gland 
and enlarged right kidney and that the arthritis in his 
shoulders had worsened to the extent that he could not lift 
heavy objects without difficulty.  The veteran added that he 
was having difficulty with hemorrhoids again.  

On his December 1993 application for increased compensation 
based on unemployability, the veteran indicated that he was a 
packer for a poultry company from 1976 to 1978 and a janitor 
from 1978 to 1981.  He indicated that in the period from 1978 
to 1981 he lost four months from work due to "illness".  He 
indicated that he last worked full time and became too 
disabled to work in November 1981.  He indicated that he did 
not leave his last job due to his disability and that since 
he became too disabled to work he tried to obtain employment 
in June 1993 as a driver with a cab company.  The veteran 
indicated that his peptic ulcer and sinus condition prevented 
him from securing or following any substantially gainful 
occupation.  The veteran further indicated that he had a high 
school equivalency diploma (GED) and that the only other 
education or training that he has received either before or 
since he became too disabled to work was as a writing 
technician from 1980 to 1981.

As of the most recent rating decision in May 1995, the 
veteran's service connected disabilities consisted of 
postoperative peptic ulcer disease with hiatal hernia and 
reflux, evaluated as 40 percent disabling; chronic sinusitis 
with a history of septoplasty and recurrent drainage with 
associated headaches, evaluated as 30 percent disabling; 
postoperative right inguinal hernia, evaluated as 
noncompensable; hemorrhoids, evaluated as noncompensable; and 
scar below the right knee, evaluated as noncompensable.

As noted above in the reasons and bases for findings and 
conclusions with respect to the issue of an increased rating 
for hemorrhoids, the applicable criteria are contained in 
38 U.S.C.A. § 1155 and 38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  
The analysis mandated by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in Schafrath and the evidence of record pertaining 
to the veteran's claim for an increased rating, as described 
above, is also for application.

Under further applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, in 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor.  38 C.F.R. § 3.341.  Unemployability associated 
with advancing age or intercurrent disability may not be used 
as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19.  If there is only one disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The Board finds that the veteran does not meet the 
requirement of 38 C.F.R. § 4.16(a) in qualifying for a total 
disability rating, as the veteran's multiple service 
connected disabilities do not reflect a combined rating of 70 
percent or more.  Also, the Board finds that the evidence set 
forth below does not show that the veteran is unable to 
secure or follow substantially gainful occupation as a result 
of his service connected disabilities under 38 C.F.R. 
§ 4.16(b).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

A review of the record shows that on a December 1975 VA 
medical certificate and a January 1976 VA outpatient record 
the veteran was noted to be a construction worker.  A March 
1976 VA outpatient record indicates that the veteran had not 
worked as a construction worker since January 1976 due to 
shoulder pain and arm numbness.  A March 1983 VA hospital 
summary indicates that the veteran underwent a 
hemorrhoidectomy because his hemorrhoids were interfering 
with his work.  Upon discharge, the veteran was allowed to 
undertake any activities that he cared to.  An April 1984 VA 
hospital summary indicates that the veteran underwent a 
gastroscopy with biopsies and a sigmoidoscopy for his 
gastrointestinal disabilities.  The summary noted that the 
veteran was not working at the time and that he was competent 
and employable if he wished to work.  

In a July 1985 decision, the Board denied the veteran's claim 
for a total disability rating based on individual 
unemployability.  At the time of the decision, the veteran's 
service connected disabilities and ratings were the same as 
at present with the exception of chronic sinusitis with a 
history of septoplasty, which was previously evaluated as 
noncompensable. 

On a VA examination dated in August 1987, the veteran 
indicated that he had not worked since November 1981.  He 
stated that he tried to work in his garden, mow his yard, and 
perform other types of work but that he would get sick to his 
stomach.  He complained that his stomach hurt him all the 
time when he ate and that when he would bend over he would be 
sick to his stomach.  An upper gastrointestinal series study 
in June 1987 had revealed no abnormality.  

In a letter received in March 1990, the veteran indicated 
that he worked in his garden but nearly passed out due to his 
peptic ulcer or hiatal hernia.  The veteran indicated that 
everything he ate or drank caused him pain and that a tight 
belt around his abdomen also caused him pain.  

An August 1990 VA hospital discharge summary indicates that 
the veteran was admitted for physical therapy of his cervical 
spine but that he also had multiple medical problems, to 
include peptic ulcer disease.  The summary notes that the 
veteran limited his intake of food due to discomfort and that 
he had a long history of problems regarding sinusitis.  The 
summary notes that the veteran's occupation had involved 
heavy equipment and that his hobbies included gardening.  

The veteran's application for increased compensation based on 
unemployability benefits, as described above, was received in 
November 1993.  

In January 1994, VA outpatient records dated from October 
1993 to January 1994 were received.  The records indicate 
that the veteran was treated for several physical complaints, 
to include the ears and eyes.  There were no records of 
treatment of peptic ulcer disease, hernia, or hemorrhoids.  
In November 1993, the veteran was diagnosed with rhinitis.  
In January 1994, the veteran received treatment for sinusitis 
and an upper respiratory infection.  

VA records dated from February to March 1995 indicate that 
the veteran was hospitalized for a couple of days in February 
1995 for prostate surgery.  His discharge instructions were 
to rest in bed, to increase fluid intake, and to avoid any 
heavy lifting or straining.  His medical history included 
chronic pulmonary obstructive disease, peptic ulcer disease, 
hypertension, chronic sinusitis, diverticulosis, and hiatal 
hernia.  The veteran's diagnosis in the ear, nose, and throat 
clinic in March 1995 was status post endoscopic sinus surgery 
with mild bleeding on the right side.  The veteran was noted 
to be doing well overall.  He was scheduled for a follow-up 
visit in six months.  There were no records of treatment of 
peptic ulcer disease, hernia, or hemorrhoids.  

In September 1997, VA outpatient records dated from June 1995 
to December 1996 were received.  In June 1995, there was a 
complaint of severe pain upon getting up in the morning, 
which eased up after a while.  The assessment included 
gastroesophageal reflux disease.  In April 1996, the 
diagnoses were no active infections and stable chronic 
sinusitis disease.  The veteran was scheduled to return to 
the ear, nose, and throat clinic in six months.  In October 
1996, the diagnoses were stable chronic sinusitis and 
questionable rhinitis.  

The above record of evidence does not show that the veteran 
is unemployable due to his service connected disabilities.  
The veteran claimed on his application for a total disability 
rating that he has been unable to engage in substantially 
gainful employment since November 1981 and that his peptic 
ulcer and sinus condition were presently the cause for his 
unemployability.  Nevertheless, the veteran has submitted no 
medical evidence to show that he is unable to engage in 
substantially gainful employment due to these or his other 
service connected disabilities.  The medical records on file 
in 1985 reflected that the veteran was indeed employable if 
he wished to work.  Since 1985, the medical record does not 
show that the veteran's circumstances have changed to such a 
degree that his service connected disabilities precluded 
gainful employment.  There is no physician's statement to 
support the veteran's claim of unemployability.  Also, while 
the VA hospital and outpatient records show treatment for a 
variety of medical reasons, to include nonservice connected 
disabilities, the records do not show hospitalization or 
extensive treatment for service connected disabilities which 
would demonstrate possible interference with some form of 
gainful employment.  The veteran was treated only once for a 
gastrointestinal complaint, since his application was 
received.  Additionally, he was seen every six months in the 
ear, nose, and throat clinic, and his chronic sinusitis was 
determined to be stable and he was noted to be doing well 
overall.  Also, with regard to hemorrhoids, a 1998 VA 
examiner noted that the veteran used medication occasionally 
for symptoms of itching or irritation.  In short, while the 
veteran's service connected disabilities require periodic 
treatment, they are not so severe as to preclude gainful 
employment.  

The record shows that the veteran has tried on one occasion 
to obtain employment as a driver for a cab company in 1993, 
since he allegedly became too disabled to work in 1981.  
Although it is not known why he was unsuccessful, the 
overriding question to be asked in this case is whether the 
veteran is capable of physically and mentally performing the 
requirements of a job, not whether he can find employment.  
See Van Hoose, supra.  It is recognized that the veteran's 
service connected disabilities do not involve mental 
disability, and with the equivalent of a high school 
education and additional training as a writing technician he 
should not be considered unable to engage in some type of 
employment.  

The Board finds that the veteran is not totally disabled due 
to individual unemployability on account of his service 
connected disabilities, and that the weight of the evidence 
supports the conclusion that, without regard to age, the 
veteran could find gainful employment in spite of his service 
connected disabilities.  Accordingly, a total disability 
evaluation on the basis of individual unemployability due to 
service connected disability is not warranted under 38 C.F.R. 
§ 4.16(b).  The Board has considered the doctrine of 
resolving doubt in the veteran's favor but finds that the 
doctrine is not for application, inasmuch as the record does 
not provide an approximate balance of negative and positive 
evidence regarding the issue of a total disability rating.  
38 U.S.C.A. § 5107 (West 1991).  


ORDER

Entitlement to an increased rating for hemorrhoids is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

